  Case 2:20-cv-03281-GW-AGR Document 17 Filed 07/07/20 Page 1 of 1 Page ID #:207

                                                                                            REMAND / JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-3281-GW-AGRx                                            Date      July 7, 2020
 Title             James Juniel v. FCA US LLC, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS:                IN CHAMBERS - PLAINTIFF'S MOTION TO REMAND [11]


       Plaintiff moves for remand. Defendant maintains that removal was proper but does not oppose
remand in this case. The Court therefore grants Plaintiff’s motion to remand. The parties will bear their own
costs.




                                                                                                   :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 1
